  Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 1 of 7. PageID #: 57087



                            UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF OHIO
                                  EASTERN DIVISION

                                                  )   CASE NO.: 1:17MD2804
IN RE: NATIONAL PRESCRIPTION                      )
OPIATE LITIGATION                                 )   JUDGE DAN A. POLSTER
                                                  )
                                                  )   RESPONSE OF THE DEPARTMENT
                                                  )   OF JUSTICE AND DRUG
                                                  )   ENFORCEMENT ADMINISTRATION
                                                  )   REGARDING ARCOS DATA AND
                                                  )   SUSPICIOUS ORDER REPORTS

       Pursuant to the Court’s June 24, 2019 Order (ECF No. 1725), the United States

Department of Justice (DOJ) and the Drug Enforcement Administration (DEA) (collectively, the

“United States”) hereby submit this Response to the position papers concerning the Protective

Orders governing the ARCOS data and Suspicious Order Reports (SORs). Specifically, the

United States responds to the Position Paper of Media Intervenors, which urges the Court to “lift

entirely” the current Protective Orders. ECF No. 1808, PageID # 52863. Media Intervenors

would allow public disclosure of all ARCOS data and SORs produced in litigation discovery

except in those very limited circumstances where the DEA can demonstrate by “compelling

evidence” that a “particular piece of data” relates to a “specific, current ongoing investigation”

and further that disclosure of each piece of data would “materially jeopardize that specific,

current investigation.” ECF No. 1808, PageID # 52864. Publication of ARCOS data and SORs,

even those that may not relate to an ongoing investigation, risks immediate, concrete harm to law

enforcement and public interests that outweigh the interests in favor of disclosure. Media

Intervenors’ proposal fails to address these harms, and moreover would require the DEA to

undertake an unduly burdensome review that would divert resources from mission-critical

activities. For the reasons set forth in more detail below, ample “good cause” exists under Fed.
  Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 2 of 7. PageID #: 57088



R. Civ. P. 26(c) and the reasoning of the Sixth Circuit’s opinion in In re: National Prescription

Opiate Litig., -- F.3d---, 2019 WL 2529050 (6th Cir. 2019), to maintain certain protections over

the ARCOS data through a modified Protective Order reflecting input of all parties and to

maintain the current protections over the SORs.

       1. The Court Should Reject Media Intervenors’ Proposal to Lift the Protective
          Orders Governing the ARCOS Data.

       As to the ARCOS data, the Media Intervenors’ brief understates both the burden on the

DEA and the harm that would result if the Court were to accept the Intervenors’ proposal to lift

the Protective Orders. These harms and burdens establish “good cause” and favor nondisclosure,

as set forth in the Sixth Circuit’s opinion, 2019 WL 2529050 at *8. The harms resulting from

publication of the ARCOS data, even if redacted, together with the burden of redacting the data,

are significant and outweigh the interest in disclosure for at least the following reasons.

       First, as this Court acknowledged in its June 24, 2019 Order, publication of the totality of

the ARCOS data with redactions corresponding to specific, ongoing investigations, would “only

serve to tip the DEA’s hand.” ECF No. 1725, Page ID # 5129. This harm is not a “stretch,” as

asserted by Media Intervenors (ECF No. 1808, PageID # 52864); all a drug manufacturer or

distributor would need to do to determine which, if any, of its transactions are potentially under

investigation by the DEA would be to compare its own records against ARCOS data made

publicly available. Where an investigation is covert, such disclosure could compromise the

integrity of the investigation or otherwise disadvantage the DEA in its efforts to identify

wrongdoing.

       Second, even if it were useful for the DEA to review the ARCOS data to redact portions

related to ongoing investigations, it would be extremely burdensome for the DEA to do so. The

particular lines of ARCOS data that would require redaction are not, as the Media Intervenors


                                                  2
  Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 3 of 7. PageID #: 57089



assert, at the DEA’s “fingertips” (ECF No. 1808, Page ID #52865), but would require an

extensive review to identify. Thousands of ARCOS records would need to be manually

compared against records of open investigations that the DEA may be conducting out of any of

its 222 domestic offices in 23 divisions across the country. This labor-intensive review would

need to be conducted by the very same DEA personnel whose primary function is the

investigation of wrongdoing, thereby diverting them from their mission critical responsibilities.

       Third, the ARCOS data in its current, raw form, is of limited use to the general public and

may even be confusing if disclosed. The ARCOS system includes hundreds of millions of

transaction records reported by DEA’s numerous registrants. The DEA performs quality control

over data. This includes validation checks that do not allow a transaction to proceed until errors

are corrected. However, this validation process cannot identify, for example, incorrectly

reported NDC Numbers, package sizes, or inaccurate quantities that registrants report to DEA.

Therefore, before DEA relies on any subset of such data, it will typically conduct additional

vetting of that particular subset of data it intends to analyze or use. These inherent limitations of

the ARCOS data were explained to the plaintiffs so that they could take this into account in their

analysis. However, others who may obtain the ARCOS data would receive no such explanation

and would have no way of identifying or addressing any inaccuracies in the data. This limitation

undermines the benefits Media Intervenors contend favor disclosure. What is more, such

inaccuracies make the raw data potentially confusing to the general public; for example, the data

could result in public scrutiny of transactions (and the parties to those transactions) that may

appear suspicious but were merely erroneously recorded.

       Fourth, it is critical that the Court consider the DEA’s dual roles as a law enforcement

agency and a regulator. With respect to the latter, it is imperative that DEA registrants — the



                                                  3
  Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 4 of 7. PageID #: 57090



vast majority of which are not parties to this lawsuit — have confidence that the agency will

appropriately maintain the data that the agency is required, by law, to obtain and maintain.

       After considering the harm that the disclosure of raw, uncorrected ARCOS data could

cause, both in terms of undermining ongoing DEA investigations and potentially confusing or

misleading the public, there is “good cause” not to lift the ARCOS Protective Orders entirely as

recommended by Media Intervenors. Instead, the United States believes there is a better

approach to balancing the relevant interests, and requests that the Court allow the DEA,

Plaintiffs, Defendants, and the Media Intervenors to meet and confer toward a modified

Protective Order.

       2. The Court Should Reject Media Intervenors’ Proposal to Lift the Protective
          Order Governing the SORs.

       The United States also opposes Media Intervenor’s proposal to lift entirely the Protective

Order governing the SORs. Notably, the Sixth Circuit’s opinion does not address or require this

Court to revisit the Protective Order governing the SORs. Public disclosure of the SORs,

including those that may not relate to a specific ongoing DEA investigation, would be harmful to

law enforcement and public interests and burdensome to the DEA for the following reasons,

which together constitute ample good cause under Fed. R. Civ. P. 26(c) to maintain the current

Protective Order.

       First, public disclosure of SORs, including the SORs that are not under investigation,

would educate would-be wrongdoers about drug manufacturers’ and distributors’ practices for

detecting and reporting potential misconduct and the DEA’s priorities or areas of concentration.

This information may enable wrongdoers to structure illicit transactions in a manner that avoids

detection and enforcement. This risk would compound the law-enforcement harm the Court has




                                                4
  Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 5 of 7. PageID #: 57091



already identified, that “public revelation of SORs could ‘tip off’ a pharmacy that it is likely the

subject of an ongoing investigation by the DEA.” ECF No. 1725, Page ID #51630.

       Second, public disclosure of SORs that are not under investigation would reveal the

names of individuals and entities associated with transactions that were initially identified as

suspicious but later determined to involve no wrongdoing. This, in turn, could subject those

innocent individuals or entities unfairly to public scrutiny. Given that distributors did not follow

a uniform process for identifying suspicious order and, at times, certain distributors appear to

have reported all orders above a certain threshold size, regardless as to whether there was an

indicia of actual suspicion, this concern is particularly acute.

       Third, as with the ARCOS data, reviewing and redacting the SORs for references to

current, ongoing investigations would involve an unduly burdensome review. The DEA would

be required to cross-reference each of the thousands of SORs produced in discovery against all

of DEA’s ongoing investigations to identify appropriate redactions, a manual process that would

require coordination across multiple of DEA’s field offices and headquarters and divert resources

from the DEA’s law enforcement mission.

       3. Conclusion

       Based on the foregoing, this Court should not lift entirely the Protective Orders governing

the ARCOS data and SORs as proposed by the Media Intervenors. As to the ARCOS data, if the

Sixth Circuit opinion is unchanged at the time that the mandate issues, the United States

respectfully requests an opportunity to meet and confer with the Plaintiffs, Defendants, and

Media Intervenors toward a modified Protective Order that balances all relevant interests. As to

the SORs, the United States respectfully requests that the current Protective Orders remain in

place for good cause stated herein.



                                                  5
Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 6 of 7. PageID #: 57092



                            Respectfully submitted,

                            JODY H. HUNT
                            Assistant Attorney General

                            AVA ROTELL DUSTIN
                            Executive United States Attorney
                            Attorney for the United States
                            Acting Under Authority Conferred by 28 U.S.C. § 515

                      By:   /s/ James R. Bennett II
                            JAMES R. BENNETT II (OH #0071663)
                            Assistant U.S. Attorney
                            801 West Superior Avenue, Suite 400
                            Cleveland, Ohio 44113-1852
                            (216) 622-3988 (Direct)
                            (216) 522-4982 (Facsimile)
                            E-mail: james.bennett4@usdoj.gov

                            /s/Kelly E. Phipps
                            Michael D. Granston
                            Andy Mao
                            Natalie A. Waites
                            Kelly E. Phipps
                            United States Department of Justice
                            Civil Division/Fraud Section
                            175 N Street, N.E., Room 9.1817
                            Washington, D.C. 20002
                            (202) 353-1284
                            Kelly.E.Phipps@usdoj.gov

                            Attorneys for U.S. Department of Justice
                            Drug Enforcement Administration




                                      6
  Case: 1:17-md-02804-DAP Doc #: 1833 Filed: 07/12/19 7 of 7. PageID #: 57093




                                   CERTIFICATE OF SERVICE

       I certify that on July 12, 2019, a copy of the foregoing Response of the Department of

Justice Drug Enforcement Administration Regarding ARCOS Data and Suspicious Order

Reports was filed electronically. Notice of this filing will be sent to all parties by operation of

the Court’s electronic filing system. Parties may access this filing through the Court’s system.


                                       /s/ Lynne H. Buck
                                        LYNNE H. BUCK
                                       Assistant U.S. Attorney



                               CERTIFICATE OF COMPLIANCE

       Pursuant to Local Rule 7.1(f), undersigned counsel hereby certifies that the foregoing

Response of the Department of Justice Drug Enforcement Administration Regarding ARCOS

Data and Suspicious Order Reports Order is six (6) pages in length and within the limitations set

by the Court’s Order.


                                       /s/ James R. Bennett II
                                       JAMES R. BENNETT II
                                       Assistant U.S. Attorney




                                                  7
